        Case 2:16-cv-00901-MC           Document 150    Filed 02/06/20     Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


BOBBY SHANE CHARLTON,

              Plaintiff,                                            Case No. 2:16-cv-00901-MC

       v.                                                           JUDGMENT

F. YEPEZ, et al.,


            Defendants.
_____________________________




MCSHANE, Judge:

       Based on the record, judgment for defendants.

       IT IS SO ORDERED.

       DATED this 6th day of February, 2020.



                               ___     /s/Michael McShane ______
                                       Michael McShane
                                     United States District Judge




1 – JUDGMENT
